

Exhibit 10.1


Bausch Health Companies Inc. 2014 Omnibus Incentive Plan
(as Amended and Restated, Effective as of April 30, 2018)
1.
Purpose and Background

The purposes of the Amended and Restated 2014 Omnibus Incentive Plan (the
“Plan”) are to (i) align the long-term financial interests of employees,
directors, consultants, agents and other service providers of the Company and
its Subsidiaries with those of the Company’s shareholders; (ii) attract and
retain those individuals by providing compensation opportunities that are
competitive with other companies; and (iii) provide incentives to those
individuals who contribute significantly to the long-term performance and growth
of the Company and its Subsidiaries.
Bausch Health Companies Inc., a British Columbia corporation, adopted the 2014
Omnibus Incentive Plan (the “2014 Plan”) effective as of April 7, 2014, which
was approved by the shareholders at the 2014 annual meeting. The 2014 Plan
reserved approximately 18 million Common Shares for the issuance of Awards. As
of December 31, 2017, only 7,461,000 Common Shares were available for further
issuance. On February 22, 2018, the Board of Directors amended and restated the
2014 Plan to increase the number of authorized Common Shares by an additional
11,900,000 Common Shares. The Plan, as amended and restated, has been adopted
and approved by the Board (defined below) and shall be effective as of April 30,
2018 (the “Effective Date”), subject to the approval of shareholders.
2.
Term

Subject to the right of the Board to amend or terminate the Plan at any time
pursuant to Section 18 hereof, the Plan shall remain in effect until the earlier
of (i) the date all Common Shares subject to the Plan have been purchased or
acquired according to the Plan’s provisions or (ii) the tenth anniversary of the
Effective Date. No Awards shall be granted under the Plan after such termination
date, but Awards granted prior to such termination date shall remain outstanding
in accordance with their terms.
3.
Definitions

“Award” shall mean an Option, SAR, Share Award or Cash Award granted under the
Plan.
“Award Agreement” shall mean any written agreement, contract, or other
instrument or document evidencing an Award.
“Board” shall mean the Board of Directors of the Company.
“Blackout Period” means a period self-imposed by the Company (within the meaning
of Section 613(m) of the TSX Company Manual) when the Participant is prohibited
from trading in the Company’s securities.
“Business Day” means any day, other than a Saturday, Sunday or statutory or
civic holiday, on which banks in Toronto, Ontario are open for business.
“Cash Award” means cash awarded under Section 7(d) of the Plan, including cash
awarded as a bonus or upon the attainment of Performance Criteria or otherwise
as permitted under the Plan.
“Cause” shall have the meaning set forth in the Participant’s employment
agreement with the Company, as in effect on the date an Award is granted;
provided that if no such agreement or definition exists, “Cause” shall mean,
unless otherwise specified in the Award Agreement: (i) conviction of any felony
or indictable offense (other than one related to a vehicular offense) or other
criminal act involving fraud; (ii) willful misconduct that results in a material
economic detriment to the Company; (iii) material violation of Company policies
and directives, which is not cured after written notice and an opportunity for
cure; (iv) continued refusal by the Participant to perform the Participant’s
duties after written notice identifying the deficiencies and an opportunity for
cure; (v) a material violation by the Participant of any material covenants to
the Company and (vi) such other actions constituting cause under applicable
common law. No action or inaction shall be deemed willful if not demonstrably
willful and if taken or not taken by the Participant in good faith and with the
understanding that such action or inaction was not adverse to the best interests
of the Company. Reference in this definition to the Company shall also include
direct and indirect Subsidiaries of the




--------------------------------------------------------------------------------




Company, and materiality shall be measured based on the action or inaction and
the impact upon the Company taken as a whole.
“Change of Control” shall have the meaning set forth in Section 10.
“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended, including
any rules and regulations promulgated thereunder and any successor thereto.
“Committee” shall mean the Board or a committee designated by the Board to
administer the Plan.
“Common Shares” shall mean the common shares of the Company, no par value per
share.
“Company” shall mean Bausch Health Companies Inc., a Canadian corporation.
“Deferred Shares” shall mean an Award payable in Common Shares at the end of a
specified deferral period that is subject to the terms, conditions and
limitations described or referred to in Section 7(c)(iv).
“Disability” shall mean, unless otherwise provided in an Award Agreement, that
the Participant is (i) unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months or (ii) by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Company; provided, that, if applicable to the Award, “Disability” shall be
determined in a manner consistent with Section 409A of the Code.
“Eligible Recipient” shall mean (i) any employee (including any officer) of the
Company or any Subsidiary, (ii) any director of the Company or any Subsidiary or
(iii) any individual performing services for the Company or a Subsidiary in the
capacity of a consultant, agent or otherwise.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
including the rules and regulations promulgated thereunder and any successor
thereto.
“Good Reason” shall have the meaning set forth in the Participant’s employment
agreement with the Company, as in effect on the date an Award is granted;
provided that if no such agreement or definition exists, “Good Reason” shall
mean, unless otherwise specified in the Award Agreement, the occurrence of any
of the events or conditions described in clauses (i) and (ii) immediately below
which are not cured by the Company (if susceptible to cure by the Company)
within thirty (30) days after the Company has received written notice from the
Participant which notice must be provided by the Participant within ninety (90)
days of the initial existence of the event or condition constituting Good Reason
specifying the particular events or conditions which constitute Good Reason and
the specific cure requested by the Participant: (i) any material reduction in
the Participant’s duties or responsibilities as in effect immediately prior
thereto; provided that diminution of responsibility shall not include any such
diminution resulting from a promotion, death or Disability, the termination of
the Participant’s employment for Cause, or the Participant’s termination of
employment other than for Good Reason; and (ii) any reduction in the
Participant’s base salary or target bonus opportunity which is not comparable to
reductions in the base salary or target bonus opportunity of other
similarly-situated employees at the Company.
“Insider” shall mean a reporting insider, as defined in National Instrument
55-104 — Insider Reporting Requirements and Exemptions of the Canadian
Securities Administrators.
“ISO” shall mean an Option intended to be and designated as an incentive stock
option within the meaning of Section 422 of the Code.
“Market Price” shall mean, with respect to Common Shares, (i) the closing price
per Common Share on the national securities exchange on which the Common Shares
are principally traded (as of the Effective Date, the New York Stock Exchange)
for the last preceding date on which there was a sale of such Common Shares on
such exchange, or (ii) if the Common Shares are not then listed on a national
securities exchange but are then traded in an over-the-counter market, the
average of the closing bid and asked prices for the Common Shares in such
over-the-counter market




--------------------------------------------------------------------------------




for the last preceding date on which there was a sale of such Common Shares in
such market, or (iii) if the Common Shares are not then listed on a national
securities exchange or traded in an over-the-counter market, such value as the
Committee, using any reasonable method of valuation, shall determine. With
respect to property other than Common Shares, the Market Price shall mean the
fair market value of such other property determined by such methods or
procedures as shall be established from time to time by the Committee.
“Nonqualified Stock Option” shall mean an Option that is granted to a
Participant that is not designated as an ISO.
“Option” shall mean the right to purchase a specified number of Common Shares at
a stated exercise price for a specified period of time subject to the terms,
conditions and limitations described or referred to in Section 7(a). The term
“Option” as used in the Plan includes the terms “Nonqualified Stock Option” and
“ISO.”
“Original Term” shall have the meaning set forth in Section 7(a).
“Participant” shall mean an Eligible Recipient who has been granted an Award
under the Plan.
“Performance Criteria” shall mean performance criteria based on the attainment
by the Company or any Subsidiary (or any division or business unit of such
entity) of performance measures pre-established by the Committee in its sole
discretion, based on one or more of the following:
(i)
revenues, income before taxes and extraordinary items, net income, operating
income, earnings before income tax, earnings before interest, taxes,
depreciation and amortization, cash flow or a combination of any or all of the
foregoing;

(ii)
after-tax or pre-tax profits including, without limitation, that attributable to
continuing and/or other operations;

(iii)
the level of the Company’s bank debt or other long-term or short-term public or
private debt or other similar financial obligations of the Company either in
absolute terms or as it relates to a profitability ratio including operating
income or EBITA;

(iv)
return on capital employed, return on assets, or return on invested capital;

(v)
after-tax or pre-tax return on stockholders’ equity;

(vi)
economic value added targets based on a cash flow return on investment formula;

(vii)
the Market Price of the Common Shares;

(viii)
the market capitalization or enterprise value of the Company, either in amount
or relative to industry peers;

(ix)
the value of an investment in the Common Shares assuming the reinvestment of
dividends;

(x)
the achievement of operating margin targets or other measures of improving
profitability;

(xi)
the filing of one or more new drug application(s) (“NDA”) or one or more new
drug submission(s) (“NDS”) or the approval of one or more NDA(s) or one or more
NDS(s) by the U.S. Food and Drug Administration or the Canadian Therapeutic
Products Directorate, as applicable;

(xii)
the achievement of, or progress toward, a launch of one or more new drug(s);

(xiii)
the achievement of research and development milestones;

(xiv)
the achievement of other strategic milestones including, without limitation, the
achievement of specific synergy capture and cost savings realization relating to
integrations and the successful creation or execution of a restructuring plan
for a specific business or function;

(xv)
the successful completion of clinical trial phases;





--------------------------------------------------------------------------------




(xvi)
licensing or acquiring new products or product platforms;

(xvii)
acquisition or divestiture of products or business;

(xviii)
the entering into new, or exiting from existing, geographic markets or industry
segments; or

(xix)
the attainment of a certain level of, reduction of, or other specified
objectives with regard to limiting the level in or increase in, all or a portion
of controllable expenses or costs or other expenses or costs.

For purposes of item (i) above, “extraordinary items” shall mean all items of
gain, loss or expense for the fiscal year determined to be extraordinary or
unusual in nature or infrequent in occurrence or related to a corporate
transaction (including, without limitation, a disposition or acquisition) or
restructuring or related to a change in accounting principles, all as determined
in accordance with standards established by Opinion No. 30 of the Accounting
Principles Board. Each financial metric described in item (i) above may be on a
business unit, geographic segment, total company or per-share basis, and on a
GAAP or non-GAAP adjusted basis. The Performance Criteria may be based upon the
attainment of specified levels of performance under one or more of the measures
described above relative to the performance of other entities. The Committee may
designate additional business criteria on which the Performance Criteria may be
based or adjust, modify or amend the aforementioned business criteria, including
to take into account actions approved by the Board or a committee thereof that
affect the achievement of the original performance criteria. Performance
Criteria may include a threshold level of performance below which no Award will
be earned, a level of performance at which the target amount of an Award will be
earned and a level of performance at which the maximum amount of the Award will
be earned. The Committee, in its sole discretion, shall make equitable
adjustments to the Performance Criteria in recognition of unusual or
non-recurring events affecting the Company or any Subsidiary or the financial
statements of the Company or any Subsidiary, in response to changes in
applicable laws or regulations, including changes in generally accepted
accounting principles, or to account for items of gain, loss or expense
determined to be extraordinary or unusual in nature or infrequent in occurrence
or related to the disposal of a segment of a business or related to a change in
accounting principles, as applicable.
“Person” shall have the meaning set forth in Section 14(d)(2) of the Exchange
Act.
“Restricted Shares” shall mean an Award of Common Shares that is subject to the
terms, conditions, restrictions and limitations described or referred to in
Section 7(c)(iii).
“SAR” shall mean a share appreciation right that is subject to the terms,
conditions, restrictions and limitations described or referred to in Section
7(b).
“Section 16(a) Officer” shall mean an Eligible Recipient who is subject to the
reporting requirements of Section 16(a) of the Exchange Act.
“Separation from Service” shall have the meaning set forth in Section
1.409A-1(h) of the Treasury Regulations.
“Specified Employee” shall have the meaning set forth in Section 409A of the
Code and the Treasury Regulations promulgated thereunder.
“Share Award” shall have the meaning set forth in Section 7(c)(i).
“Share Payment” shall mean a share payment that is subject to the terms,
conditions, and limitations described or referred to in Section 7(c)(ii).
“Share Unit” shall mean a share unit that is subject to the terms, conditions
and limitations described or referred to in Section 7(c)(v).
“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company, if each of the corporations (other
than the last corporation) in the unbroken chain owns shares possessing fifty
percent (50%) or more of the total combined voting power of all classes of
shares in one of the other corporations in the chain (or such lesser percent as
is permitted by Section 1.409A-1(b)(5)(iii)(E) of the Treasury Regulations).
“Transferred Shares” shall have the meaning set forth in Section 6(a).




--------------------------------------------------------------------------------




“Treasury Regulations” shall mean the regulations promulgated under the Code by
the United States Internal Revenue Service, as amended.
4.
Administration

(a)
Committee Authority. Subject to applicable law, the Committee shall have full
and exclusive power to administer and interpret the Plan, to grant Awards and to
adopt such administrative rules, regulations, procedures and guidelines
governing the Plan and the Awards as it deems appropriate, in its sole
discretion, from time to time. The Committee’s authority shall include, but not
be limited to, the authority to (i) determine the type of Awards to be granted
under the Plan; (ii) select Award recipients and determine the extent of their
participation; (iii) determine Performance Criteria; and (iv) establish all
other terms, conditions, and limitations applicable to Awards, Award programs
and, if applicable, the Common Shares issued pursuant thereto. The Committee may
accelerate or defer the vesting or payment of Awards, cancel or modify
outstanding Awards, waive any conditions or restrictions imposed with respect to
Awards or the Common Shares issued pursuant to Awards and make any and all other
determinations that it deems appropriate with respect to the administration of
the Plan, subject to the limitations contained in Sections 6(d) and 18 of the
Plan and applicable law and listing rules with respect to all Participants.

(b)
Administration of the Plan. The administration of the Plan shall be managed by
the Committee. All determinations of the Committee shall be made by a majority
of its members either present in person or participating by conference telephone
at a meeting or by written consent. The Committee shall have the power to
prescribe and modify the forms of Award Agreement, correct any defect, supply
any omission or clarify any inconsistency in the Plan and/or in any Award
Agreement and take such actions and make such administrative determinations that
the Committee deems appropriate in its sole discretion. Any decision of the
Committee in the administration of the Plan, as described herein, shall be
final, binding and conclusive on all parties concerned, including the Company,
its shareholders and Subsidiaries and all Participants.

(c)
Delegation of Authority. To the extent permitted by applicable law, the
Committee may at any time delegate to one or more officers or directors of the
Company some or all of its authority over the administration of the Plan, with
respect to individuals who are not Section 16(a) Officers.

(d)
Indemnification. No member of the Committee or any other Person to whom any duty
or power relating to the administration or interpretation of the Plan has been
delegated shall be personally liable for any action or determination made with
respect to the Plan, except for his or her own willful misconduct or as
expressly provided by statute. The members of the Committee and its delegates,
including any employee with responsibilities relating to the administration of
the Plan, shall be entitled to indemnification and reimbursement from the
Company, to the extent permitted by applicable law and the by-laws and policies
of the Company. To the fullest extent permitted by the law, in the performance
of its functions under the Plan, the Committee (and each member of the Committee
and its delegates) shall be entitled to rely upon information and advice
furnished by the Company’s officers, accountants, counsel and any other party
they deem appropriate, and neither the Committee nor any such Person shall be
liable for any action taken or not taken in reliance upon any such advice.

5.
Participation

(a)
Eligible Recipients. Subject to applicable law and Section 7 hereof, the
Committee shall determine, in its sole discretion, which Eligible Recipients
shall be granted Awards under the Plan. Unless otherwise determined by the
Committee, members of the Board shall generally not be eligible to receive SARs
or Options.

(b)
Participation outside of the United States. In order to facilitate the granting
of Awards to Employees who are foreign nationals or who are employed outside of
the U.S., the Committee may provide for such special terms and conditions,
including, without limitation, substitutes for Awards, as the Committee may
consider necessary or appropriate to accommodate differences in local law, tax
policy or custom. The Committee may approve any supplements to, or amendments,
restatements or alternative versions of, this Plan as it may consider necessary
or appropriate for the purposes of this Section 5(b) without thereby affecting
the terms of this Plan as in effect for any other purpose, and the appropriate
officer of the Company may certify any such documents





--------------------------------------------------------------------------------




as having been approved and adopted pursuant to properly delegated authority;
provided, that no such supplements, amendments, restatements or alternative
versions shall include any provisions that are inconsistent with the intent and
purpose of this Plan, as then in effect; and further provided that any such
action taken with respect to an Employee who is subject to Section 409A of the
Code shall be taken in compliance with Section 409A of the Code.
6.
Available Shares of Common Shares

(a)
Shares Subject to the Plan. Subject to the following provisions of this Section
6, the maximum number of Common Shares that may be issued to Participants
pursuant to Awards (all of which may be granted as ISOs) shall be equal to the
sum of (i) 18,368,825 Common Shares, (ii) 11,900,000 Common Shares and (iii) the
number of Common Shares becoming available for reuse after awards are
terminated, forfeited, cancelled, exchanged or surrendered following the
Effective Date under the Company’s 2011 Omnibus Incentive Plan and the 2007
Equity Compensation Plan (the “Transferred Shares”). For the avoidance of doubt,
the Transferred Shares shall no longer be available under the Company’s 2011
Omnibus Incentive Plan and the 2007 Equity Compensation Plan. Common Shares
issued pursuant to Awards granted under the Plan may be shares that have been
authorized but unissued, or have been purchased in open market transactions or
otherwise.

(b)
Forfeited and Expired Awards. If any shares subject to an Award are forfeited,
canceled, exchanged or surrendered, or if an Award terminates or expires without
a distribution of Common Shares to the Participant, the shares with respect to
such Award shall, to the extent of any such forfeiture, cancellation, exchange,
surrender, termination or expiration, again be available for Awards under the
Plan. Notwithstanding the foregoing, the shares surrendered or withheld as
payment of either the exercise price of an Option (including shares otherwise
underlying an Award of a SAR that are retained by the Company to account for the
exercise price of such SAR) and/or withholding taxes in respect of an Award
shall no longer be available for Awards under the Plan.

(c)
Other Items Not Included in Allocation. The maximum number of Common Shares that
may be issued under the Plan as set forth in Section 6(a) shall not be affected
by (i) the payment in cash of dividends or dividend equivalents in connection
with outstanding Awards; (ii) the granting or payment of share-denominated
Awards that by their terms may be settled only in cash, (iii) the granting of
Cash Awards; or (iv) Awards that are granted in connection with a transaction
between the Company or a Subsidiary and another entity or business in
substitution or exchange for, or conversion adjustment, assumption or
replacement of, awards previously granted by such other entity to any
individuals who have become Eligible Recipients as a result of such transaction.

(d)
Other Limitations on Shares that May be Granted under the Plan. Subject to
Section 6(e), (i) the number of Common Shares issuable to Insiders, at any time,
under all security-based compensation arrangements of the Company, cannot exceed
10% of issued and outstanding Common Shares of the Company; (ii) the number of
Common Shares issued to Insiders, within any one year period, under all
security-based compensation arrangements of the Company, cannot exceed 10% of
issued and outstanding securities; (iii) the number of Common Shares issuable to
non-employee members of the Board, at any time, under all security-based
compensation arrangements of the Company, cannot exceed 1% of issued and
outstanding Common Shares of the Company; and (iv) the aggregate number of
Common Shares that may be granted prior to November 2, 2017 to any “covered
employee” under Section 162(m) of the Code during a calendar year in the form of
Options, Share Appreciation Rights, and/or Share Awards and intended to qualify
as “performance-based compensation” under Section 162(m) of the Code was not
permitted to exceed the number of Common Shares initially authorized for grant.

(e)
Adjustments. In the event of any change in the Company’s capital structure,
including, but not limited to, a change in the number of Common Shares
outstanding, on account of (i) any stock dividend, stock split, reverse stock
split or any similar equity restructuring or (ii) any combination or exchange of
equity securities, merger, consolidation, recapitalization, reorganization, or
divesture or any other similar event affecting the Company’s capital structure,
to reflect such change in the Company’s capital structure, the Committee shall
make appropriate equitable adjustments to the maximum number of Common Shares
that may be issued under the Plan as set forth in Section 6(a) and to the
maximum number of shares that may be granted to any single





--------------------------------------------------------------------------------




individual pursuant to Section 6(d). In the event of any extraordinary dividend,
divestiture or other distribution (other than ordinary cash dividends) of assets
to shareholders, or any transaction or event described above, to the extent
necessary to prevent the enlargement or diminution of the rights of
Participants, the Committee shall make appropriate equitable adjustments to the
number or kind of shares subject to an outstanding Award, the exercise price
applicable to an outstanding Award, and/or any measure of performance that
relates to an outstanding Award, including any applicable Performance Criteria.
Any adjustment to ISOs under this Section 6(e) shall be made only to the extent
not constituting a “modification” within the meaning of Section 424(h)(3) of the
Code. With respect to Awards subject to Section 409A of the Code, any
adjustments under this Section 6(e) shall conform to the requirements of Section
409A of the Code. Notwithstanding anything set forth herein to the contrary, the
Committee may, in its discretion, decline to adjust any Award made to a
Participant, if it determines that such adjustment would violate applicable law
or result in adverse tax consequences to the Participant or to the Company. If,
as a result of any adjustment under this section 6(e), a Participant would
become entitled to a fractional Common Share, the Participant has the right to
acquire only the adjusted number of full Common Shares and no payment or other
adjustment will be made with respect to the fractional Common Shares so
disregarded. Adjustments under this Section 6(e) are subject to any applicable
regulatory approvals.
7.
Awards Under The Plan

Awards under the Plan may be granted as Options, SARs, Share Awards or Cash
Awards as described below. Awards may be granted singly, in combination or in
tandem as determined by the Committee, in its sole discretion.
(a)
Options. Options granted under the Plan shall be designated as Nonqualified
Stock Options or ISOs. Options shall expire after such period, not to exceed a
maximum of ten years, as may be determined by the Committee (the “Original
Term”). If an Option is exercisable in installments, such installments or
portions thereof that become exercisable shall remain exercisable until the
Option expires or is otherwise canceled pursuant to its terms. Notwithstanding
anything to the contrary in this Section 7(a), if the Original Term of an Option
held by a Participant expires during a Blackout Period, the term of such Option
shall be extended until the tenth Business Day following the end of the Blackout
Period, at which time any unexercised portion of the Option shall expire. Except
as otherwise provided in this Section 7(a), Options shall be subject to the
terms, conditions, restrictions, and limitations determined by the Committee, in
its sole discretion, from time to time.

(i)
Exercise Price. The Committee shall determine the exercise price per share for
each Option, which shall not be less than 100% of the Market Price (as of the
date of grant) of the Common Shares subject to the Option.

(ii)
Exercise of Options. Upon satisfaction of the applicable conditions relating to
vesting and exercisability, as determined by the Committee, and upon provision
for the payment in full of the exercise price and applicable taxes due, the
Participant shall be entitled to exercise the Option and receive the number of
Common Shares issuable in connection with the Option exercise. The Common Shares
issued in connection with the Option exercise may be subject to such conditions
and restrictions as the Committee may determine, from time to time. The exercise
price of an Option and applicable withholding taxes relating to an Option
exercise may be paid by methods permitted by the Committee from time to time
including, but not limited to, (1) a cash payment; (2) tendering (either
actually or by attestation) Common Shares owned by the Participant (for any
minimum period of time that the Committee, in its discretion, may specify),
valued at the Market Price at the time of exercise; (3) arranging to have the
appropriate number of Common Shares issuable upon the exercise of an Option
withheld or sold; or (4) any combination of the above. Additionally, the
Committee may provide that an Option may be “net exercised,” meaning that upon
the exercise of an Option or any portion thereof, the Company shall deliver the
number of whole Common Shares equal to (A) the difference between (x) the
aggregate Market Price of the Common Shares subject to the Option (or the
portion of such Option then being exercised) and (y) the aggregate exercise
price for all such Common Shares under the Option (or the portion thereof then
being exercised) plus (to the extent it would not give rise to adverse
accounting consequences pursuant to applicable accounting principles or to
adverse tax consequences to the Participants under Canadian federal, provincial
or territorial tax laws) the amount of withholding tax due upon exercise divided
by (B) the Market Price





--------------------------------------------------------------------------------




of a Common Share on the date of exercise. Any fractional share that would
result from such equation shall be canceled.
(iii)
ISOs. The terms and conditions of ISOs granted hereunder shall be subject to the
provisions of Section 422 of the Code and the terms, conditions, limitations and
administrative procedures established by the Committee from time to time in
accordance with the Plan. At the discretion of the Committee, ISOs may be
granted only to an employee of the Company, its “parent corporation” (as such
term is defined in Section 424(e) of the Code) or a Subsidiary.

(1)
ISO Grants to 10% Shareholders. Notwithstanding anything to the contrary in this
Section 7(a), if an ISO is granted to a Participant who owns shares representing
more than ten percent of the voting power of all classes of shares of the
Company, its “parent corporation” (as such term is defined in Section 424 (e) of
the Code) or a Subsidiary, the term of the Option shall not exceed five years
from the time of grant of such Option and the exercise price shall be at least
110 percent of the Market Price (as of the date of grant) of the Common Shares
subject to the Option.

(2)
$100,000 Per Year Limitation for ISOs. To the extent the aggregate Market Price
(determined as of the date of grant) of the Common Shares for which ISOs are
exercisable for the first time by any Participant during any calendar year
(under all plans of the Company) exceeds $100,000, such excess ISOs shall be
treated as Nonqualified Stock Options.

(3)
Disqualifying Dispositions. Each Participant awarded an ISO under the Plan shall
notify the Company in writing immediately after the date he or she makes a
“disqualifying disposition” of any Common Shares acquired pursuant to the
exercise of such ISO. A “disqualifying disposition” is any disposition
(including any sale) of such Common Shares before the later of (i) two years
after the date of grant of the ISO and (ii) one year after the date the
Participant acquired the Common Shares by exercising the ISO. The Company may,
if determined by the Committee and in accordance with procedures established by
it, retain possession of any Common Shares acquired pursuant to the exercise of
an ISO as agent for the applicable Participant until the end of the period
described in the preceding sentence, subject to complying with any instructions
from such Participant as to the sale of such shares.

(b)
Share Appreciation Rights. A SAR represents the right to receive a payment in
cash, Common Shares, or a combination thereof, in an amount equal to the product
of (1) the excess of the Market Price per Common Share on the date the SAR is
exercised over the exercise price per Common Share of such SAR (which exercise
price shall be no less than 100% of the Market Price of the Common Shares
subject to the SAR as of the date the SAR was granted) and (2) the number of
Common Shares subject to the portion of the SAR being exercised. If a SAR is
paid in Common Shares, the number of Common Shares to be delivered will equal
the amount determined to be payable in accordance with the prior sentence
divided by the Market Price of a Common Share at the time of payment. The
Committee shall establish the Original Term of a SAR, which shall not exceed a
maximum of ten years. Notwithstanding anything to the contrary in this Section
7(b), if the Original Term of a SAR held by the Participant expires during a
Blackout Period, the term of such SAR shall be extended until the tenth Business
Day following the end of the Blackout Period, at which time any unexercised
portion of the SAR shall expire. Except as otherwise provided in this Section
7(b), SARs shall be subject to the terms, conditions, restrictions and
limitations determined by the Committee, in its sole discretion, from time to
time. A SAR may only be granted to an Eligible Recipient to whom an Option could
be granted under the Plan.

(c)
Share Awards.

(i)
Form of Awards. The Committee may grant Awards that are payable in Common Shares
or denominated in units equivalent in value to Common Shares or are otherwise
based on or related to Common Shares (“Share Awards”), including, but not
limited to, Share Payments, Restricted Shares, Deferred Shares, and Share Units.
Share Awards shall be subject to such terms, conditions (including, without
limitation, service-based and performance-based vesting conditions),
restrictions and limitations as the Committee may determine to be applicable to
such Share Awards, in its sole discretion, from time to time.





--------------------------------------------------------------------------------




(ii)
Share Payment. If not prohibited by applicable law, the Committee may issue
unrestricted Common Shares in such amounts and subject to such terms and
conditions as the Committee shall from time to time in its sole discretion
determine. A Share Payment may be granted as, or in payment of, a bonus, or to
provide incentives or recognize special achievements or contributions.

(iii)
Restricted Shares. Restricted Shares shall be subject to the terms, conditions,
restrictions, and limitations determined by the Committee, in its sole
discretion, from time to time. The number of Restricted Shares allocable to an
Award under the Plan shall be determined by the Committee in its sole
discretion.

(iv)
Deferred Shares. Subject to Code Section 409A to the extent applicable, Deferred
Shares shall be subject to the terms, conditions, restrictions and limitations
determined by the Committee, in its sole discretion, from time to time. A
Participant who receives an Award of Deferred Shares shall be entitled to
receive the number of Common Shares allocable to his or her Award, as determined
by the Committee in its sole discretion, from time to time, at the end of a
specified deferral period determined by the Committee. Awards of Deferred Shares
represent only an unfunded, unsecured promise to deliver shares in the future
and shall not give Participants any greater rights than those of an unsecured
general creditor of the Company.

(v)
Share Units. A Share Unit is an Award denominated in Common Shares that may be
settled either in Common Shares or in cash, in the discretion of the Committee,
and, subject to Code Section 409A to the extent applicable, shall be subject to
such other terms, conditions, restrictions and limitations determined by the
Committee from time to time in its sole discretion.

(vi)
Blackout Period. In the event that any Share Unit is scheduled by its terms to
be delivered (the “Original Distribution Date”) during a Blackout Period, then,
if the Participant is restricted from selling Shares during the Blackout Period,
such shares subject to the Share Unit shall not be delivered on such Original
Distribution Date and shall instead be delivered as soon as practicable
following the expiration of the Blackout Period; provided, however, that in no
event shall the delivery of the shares be delayed pursuant to this provision
beyond the latest date on which such delivery could be made without violating
Code Section 409A.

(d)
Cash Awards. The Committee may grant Awards that are payable to Participants
solely in cash, as deemed by the Committee to be consistent with the purposes of
the Plan, and, except as otherwise provided in this Section 7(d), such Cash
Awards shall be subject to the terms, conditions, restrictions, and limitations
determined by the Committee, in its sole discretion, from time to time. Awards
granted pursuant to this Section 7(d) may be granted with value and payment
contingent upon the achievement of Performance Criteria. The maximum amount that
any Participant (other than a non-employee director of the Company) may receive
with respect to a Cash Award granted pursuant to this Section 7(d) in respect of
any annual performance period is $10,000,000 and for any other performance
period, such amount multiplied by a fraction, the numerator of which is the
number of months in the performance period and the denominator of which is
twelve. Payments earned hereunder may be decreased or increased in the sole
discretion of the Committee based on such factors as it deems appropriate.

(e)
Unless the applicable Award Agreement provides otherwise or the Committee
determines otherwise, vesting with respect to an Award will cease upon
termination of a Participant’s employment or service with the Company, and
unvested Awards shall be forfeited upon such termination. In the case of
termination for Cause, vested Awards shall also be forfeited.

(f)
Non-Employee Director Limitations. Subject to adjustment in accordance with
Section 6(e), in any calendar year, no Participant who is a non-employee
director of the Company shall be granted Options, Share Appreciation Rights,
Share Awards, Cash Awards or any other compensation with an aggregate fair
market value as of the grant date (as determined in accordance with applicable
accounting standards) or payment date, as applicable, in excess of $750,000.

8.
Dividends and Dividend Equivalents





--------------------------------------------------------------------------------




The Committee may, in its sole discretion, provide that Share Awards shall earn
dividends or dividend equivalents, as applicable. Such dividends or dividend
equivalents may be credited to an account maintained on the books of the
Company. Any payment or crediting of dividends or dividend equivalents will be
subject to such terms, conditions, restrictions and limitations as the Committee
may establish, from time to time, in its sole discretion, including, without
limitation, reinvestment in additional Common Shares or common share
equivalents; provided, however, if the payment or crediting of dividends or
dividend equivalents is in respect of a Share Award that is subject to Code
Section 409A, then the payment or crediting of such dividends or dividend
equivalents shall conform to the requirements of Code Section 409A and such
requirements shall be specified in writing. Notwithstanding the foregoing,
dividends or dividend equivalents (i) shall have the same vesting dates and
shall be paid in accordance with the same terms as the Award to which they
relate and (ii) with respect to any Award subject to the achievement of
Performance Criteria, shall not be paid unless and until the relevant
Performance Criteria have been satisfied, and then only to the extent determined
by the Committee, as specified in the Award Agreement.




9.
Nontransferability

Awards granted under the Plan, and during any period of restriction on
transferability, Common Shares issued in connection with the exercise of an
Option or a SAR, may not be sold, pledged, hypothecated, assigned, margined or
otherwise transferred in any manner other than by will or the laws of descent
and distribution, unless and until the shares underlying such Award have been
issued, and all restrictions applicable to such shares have lapsed or have been
waived by the Committee. No Award or interest or right therein shall be subject
to the debts, contracts or engagements of a Participant or his or her successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law, by judgment,
lien, levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy and divorce), and any attempted disposition thereof shall
be null and void, of no effect, and not binding on the Company in any way.
Notwithstanding the foregoing, the Committee may, in its sole discretion, permit
(on such terms, conditions and limitations as it may establish) Nonqualified
Stock Options and/or shares issued in connection with an Option or a SAR
exercise that are subject to restrictions on transferability, to be transferred
to a member of a Participant’s immediate family or to a trust or similar vehicle
for the benefit of a Participant’s immediate family members. During the lifetime
of a Participant, all rights with respect to Awards shall be exercisable only by
such Participant or, if applicable pursuant to the preceding sentence, a
permitted transferee.
10.
Change of Control

(a)
Unless otherwise determined in an Award Agreement, in the event of a Change of
Control:

(i)
With respect to each outstanding Award that is assumed or substituted in
connection with a Change of Control, in the event of a termination of a
Participant’s employment or service without Cause or by the Participant for Good
Reason during the 12-month period following such Change of Control, (i) such
Award shall become fully vested and exercisable, (ii) the restrictions, payment
conditions, and forfeiture conditions applicable to any such Award granted shall
lapse, and (iii) any performance conditions imposed with respect to Awards shall
be deemed to be achieved at target performance levels.

(ii)
With respect to each outstanding Award that is not assumed or substituted in
connection with a Change of Control immediately upon the occurrence of the
Change of Control, (x) such Award (including performance-based Awards) shall
become fully vested and exercisable based on a fraction, the numerator of which
is the number of days between the grant date and the date of the Change of
Control and the denominator of which is the number of days during the period
beginning on the grant date of the Award and ending on the date of vesting of
the Award, (y) the restrictions, payment conditions, and forfeiture conditions
applicable to any such Award granted shall lapse, and (z) any performance
conditions imposed with respect to Awards shall be deemed to be achieved at
target performance levels (for the avoidance of doubt, prorated in accordance
with clause (x)).





--------------------------------------------------------------------------------




(iii)
For purposes of this Section 10, an Award shall be considered assumed or
substituted for if, following the Change of Control, the Award remains subject
to the same terms and conditions that were applicable to the Award immediately
prior to the Change of Control except that, if the Award related to Common
Shares, the Award instead confers the right to receive common shares of the
acquiring entity.

(iv)
Notwithstanding any other provision of the Plan, in the event of a Change of
Control, the Committee (a) may, in its discretion provide that each Option and
each SAR which may, by its terms, only be settled in shares shall, immediately
prior to the occurrence of a Change of Control, be deemed to have been exercised
on a “net exercise” basis; and (b) may, in its discretion, except as would
otherwise result in adverse tax consequences under Code Section 409A, provide
that each Award, other than Options and SARs which may, by their terms, only be
settled in shares, shall, immediately upon the occurrence of a Change of
Control, be cancelled in exchange for a payment in cash or securities in an
amount equal to (i) the excess of the consideration paid per Common Share in the
Change of Control over the purchase price (if any) per Common Share subject to
the Award multiplied by (ii) the number of Common Shares then outstanding under
the Award.

(b)
For purposes of this Agreement and, except to the extent as would result in a
violation of Code Section 409A, a “Change of Control” shall be deemed to occur
if and when the first of the following occurs:

(i)
the acquisition (other than from the Company), by any person (as such term is
defined in Section 13(c) or 14(d) of the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding voting securities;

(ii)
the individuals who, as of the date hereof, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least a majority of
the Board, unless the election, or nomination for election by the Company’s
shareholders, of any new director was approved by a vote of at least a majority
of the Incumbent Board, and such new director shall be considered as a member of
the Incumbent Board;

(iii)
the closing of an amalgamation or similar business combination (each, an
“Amalgamation”) involving the Company if (i) the shareholders of the Company,
immediately before such Amalgamation, do not, as a result of such Amalgamation,
own, directly or indirectly, more than fifty percent (50%) of the combined
voting power of the then outstanding voting securities of the entity resulting
from such Amalgamation in substantially the same proportion as their ownership
of the combined voting power of the voting securities of the Company outstanding
immediately before such Amalgamation or (ii) immediately following the
Amalgamation, the individuals who comprised the Board immediately prior thereto
do not constitute at least a majority of the board of directors of the entity
resulting from such Amalgamation (or, if the entity resulting from such
Amalgamation is then a subsidiary, the ultimate parent thereof);

(iv)
a complete liquidation or dissolution of the Company or the closing of an
agreement for the sale or other disposition of all or substantially all of the
assets of the Company.

(c)
Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding securities is acquired by (i) a trustee or other
fiduciary holding securities under one or more employee benefit plans maintained
by the Company or any of its subsidiaries or (ii) any corporation which,
immediately prior to such acquisition, is owned directly or indirectly by the
shareholders of the Company in the same proportion as their ownership of shares
in the Company immediately prior to such acquisition. In addition,
notwithstanding the foregoing, solely to the extent required by Section 409A, a
Change of Control shall be deemed to have occurred only if a change in the
ownership or effective control of the Company or a change in ownership of a
substantial portion of the assets of the Company shall also be deemed to have
occurred under Section 409A.

11.
Clawback

Awards granted under the Plan are subject to any policy the Company adopts
regarding the recovery of incentive compensation and any additional clawback
provisions as required by law and applicable listing rules.




--------------------------------------------------------------------------------




12.
Award Agreements

Each Award under the Plan shall be evidenced by an Award Agreement (as such may
be amended from time to time) that sets forth the terms, conditions,
restrictions and limitations applicable to the Award, including, but not limited
to, the provisions governing vesting, exercisability, payment, forfeiture, and
termination of employment, all or some of which may be incorporated by reference
into one or more other documents delivered or otherwise made available to a
Participant in connection with an Award.


13.
Tax Withholding

Participants shall be solely responsible for any applicable taxes (including,
without limitation, income, payroll and excise taxes) and penalties, and any
interest that accrues thereon, which they incur in connection with the receipt,
vesting or exercise of an Award. The Company and its Subsidiaries shall have the
right to require payment of, or may deduct from any payment made under the Plan
or otherwise to a Participant, or may permit shares to be tendered or sold,
including Common Shares delivered or vested in connection with an Award, in an
amount sufficient to cover withholding of any federal, state, provincial,
territorial, local, foreign or other governmental taxes or charges required by
law or such greater amount of withholding as the Committee shall determine from
time to time and to take such other action as may be necessary to satisfy any
such withholding obligations. It shall be a condition to the obligation of the
Company to issue Common Shares upon the exercise of an Option, or SAR, or upon
settlement of a Share Award, that the Participant pay to the Company, on demand,
such amount as may be requested by the Company for the purpose of satisfying any
tax withholding liability. If the amount is not paid, the Company may refuse to
issue shares.
14.
Other Benefit and Compensation Programs

Awards received by Participants under the Plan shall not be deemed a part of a
Participant’s regular, recurring compensation for purposes of calculating
payments or benefits from any Company benefit plan or severance program unless
specifically provided for under the plan or program. Unless specifically set
forth in an Award Agreement, Awards under the Plan are not intended as payment
for compensation that otherwise would have been delivered in cash, and even if
so intended, such Awards shall be subject to such vesting requirements and other
terms, conditions and restrictions as may be provided in the Award Agreement.
15.
Unfunded Plan

The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. The Plan shall not establish any fiduciary relationship between
the Company and any Participant or other Person. To the extent any Participant
holds any rights by virtue of an Award granted under the Plan, such rights shall
constitute general unsecured liabilities of the Company and shall not confer
upon any Participant or any other Person any right, title, or interest in any
assets of the Company.
16.
Rights as a Shareholder

Unless the Committee determines otherwise, a Participant shall not have any
rights as a shareholder with respect to Common Shares covered by an Award until
the date the Participant becomes the holder of record with respect to such
shares. No adjustment will be made for dividends or other rights for which the
record date is prior to such date, except as provided in Section 8.
17.
Future Rights

No Eligible Recipient shall have any claim or right to be granted an Award under
the Plan. There shall be no obligation of uniformity of treatment of Eligible
Recipients under the Plan. Further, the Company and its Subsidiaries may adopt
other compensation programs, plans or arrangements as deemed appropriate or
necessary. The adoption of the Plan, or grant of an Award, shall not confer upon
any Eligible Recipient any right to continued employment or service in any
particular position or at any particular rate of compensation, nor shall it
interfere in any way with the right of the Company or a Subsidiary to terminate
the employment or service of Eligible Recipients at any time, free from any
claim or liability under the Plan.




--------------------------------------------------------------------------------




18.
Amendment and Termination

(a)
The Plan and any Award may be amended, suspended or terminated at any time by
the Board, provided that no amendment shall be made without shareholder approval
if such shareholder approval is required in order to comply with applicable law
or the rules of the New York Stock Exchange, the rules of the Toronto Stock
Exchange, or any other securities exchange on which the Common Shares are traded
or quoted. Except as otherwise provided in Section 10(a), no termination,
suspension or amendment of the Plan or any Award shall adversely affect the
right of any Participant with respect to any Award theretofore granted, as
determined by the Committee, without such Participant’s written consent.

(b)
Notwithstanding Section 18(a), the Company shall obtain shareholder approval
for: (i) subject to Section 6(e), a reduction in the exercise price or purchase
price of an Award (or the cancellation and re-grant of an Award resulting in a
lower exercise price or purchase price); (ii) the extension of the Original Term
of an Option; (iii) any amendment to remove or to exceed the participation
limits described in Section 6(d), including but not limited to those applicable
to Insiders; (iv) an increase to the maximum number of Common Shares issuable
under the Plan pursuant to Section 6(a) (other than adjustments in accordance
with Section 6(e)); (v) amendments to this Section 18 other than amendments of a
clerical nature; and (vi) any amendment that permits Awards to be transferable
or assignable other than for normal estate settlement purposes or for other
purposes not involving the receipt of monetary consideration.

19.
Successors and Assigns

The Plan and any applicable Award Agreement shall be binding on all successors
and assigns of a Participant, including, without limitation, the estate of such
Participant and the executor, administrator or trustee of such estate, or any
receiver or trustee in bankruptcy or representative of the Participant’s
creditors.
20.
Governing Law

The Plan and all agreements entered into under the Plan shall be governed,
construed and administered in accordance with the laws of the Province of
Ontario and the laws of Canada applicable therein.
21.
Interpretation

The Plan is designed and intended, to the extent applicable, to provide for
grants and other transactions which are exempt under Rule 16b-3, and all
provisions hereof shall be construed in a manner to so comply. Awards under the
Plan are also intended to comply with Code Section 409A to the extent subject
thereto, and the Plan and all Awards shall be interpreted in accordance with
Code Section 409A and Treasury Regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the effective date of the Plan.
Notwithstanding any provision in the Plan to the contrary, no payment or
distribution under this Plan that constitutes an item of deferred compensation
under Code Section 409A and becomes payable by reason of a Participant’s
termination of employment or service with the Company shall be made to such
Participant until such Participant’s termination of employment or service
constitutes a Separation from Service. For purposes of this Plan, each amount to
be paid or benefit to be provided shall be construed as a separate identified
payment for purposes of Code Section 409A. If a participant is a Specified
Employee, then to the extent necessary to avoid the imposition of taxes under
Code Section 409A, such Participant shall not be entitled to any payments upon a
termination of his or her employment or service until the earlier of: (i) the
expiration of the six (6)-month period measured from the date of such
Participant’s Separation from Service or (ii) the date of such Participant’s
death. Upon the expiration of the applicable waiting period set forth in the
preceding sentence, all payments and benefits deferred pursuant to this Section
21 (whether they would have otherwise been payable in a single lump sum or in
installments in the absence of such deferral) shall be paid to such Participant
in a lump sum as soon as practicable, but in no event later than sixty (60)
calendar days, following such expired period, and any remaining payments due
under this Plan will be paid in accordance with the normal payment dates
specified for them herein. Notwithstanding any provision of the Plan to the
contrary, in no event shall the Company or any affiliate be liable to a
Participant on account of an Award’s failure to (i) qualify for favorable U.S.
or foreign tax treatment or (ii) avoid adverse tax treatment under U.S. or
foreign law, including, without limitation, Section 409A of the Code.




